Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4, 7, 9, 12, 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The newly added limitation “ in cross sectional view of the sealing….extend in straight lines from the first side…second side surface” is not originally disclosed and is considered new matter.  The specification page 11 lines 5-10, page 23 lines 10-15, states the top and bottom surfaces forming substantially straight line with the valley being less pronounced.  However, there is no disclosed of elected embodiment of figure 1, having the “ straight line” for the top and bottom surfaces in cross section in a roll.  The new limitations are thus not supported by the original disclosure.  
The claims are thus examined with the roll having bottom and top surfaces forming substantially straight lines as previously set forth on 2/17/2022.

The terminal disclaimer has overcome the double patenting rejection.  The rejection is hereby withdrawn.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, 2-4,7, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Deiss (2013/0187348).
Klein further discloses a sealing tape, wherein the sealing tape comprises at least one base body of flexible foam capable of recovery after compression, wherein the sealing tape comprises a top surface, a bottom surface, and first and second side surfaces, which connect the top surface and the bottom surface to each other, wherein the side surfaces are substantially perpendicular to a functional direction of the sealing tape; wherein an adhesive layer for bonding to a frame profile of a window or door is arranged in an area of the bottom surface; wherein the sealing tape comprises a continuous barrier structure for reducing the permeability to the diffusion of water vapor and/or the permeability to air in the functional direction, which barrier structure extends along the top surface from at least one of the first and second side surfaces to an area between the first and second side surfaces, from where it then proceeds from the top surface to the bottom surface of the sealing tape and finally extends along a bottom surface of the at least one base body from the area between the first and second side surfaces to at least one of the first and second side surfaces, wherein the barrier structure is formed in part by a barrier layer arranged on the top surface of the at least one base body, wherein the barrier layer comprises or consists of closed-cell flexible foam,
Klein does not show the tape being in a roll, the sealing tape in the sealing tape roll is wound up in a compressed state in which the top surface and the bottom surface of the sealing tape in cross sectional views of the selaing seal, extend in substantially straight lines from the first side surface to the second side surface. 
	Deiss discloses the well known transport of sealing tape in a roll to enable easy transport of sealing tape to worksite.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Klein’s structure to show the tape being in a roll, the sealing tape in the sealing tape roll is wound up in a compressed state in which the top surface and the bottom surface of the sealing tape in cross sectional views of the selaing seal, extend in substantially straight lines from the first side surface to the second side surface because having tapes in a roll as taught by Diess would enable easy transport of the tape to the worksite.
	Per claim 2, Klein further shows the barrier structure extends along the top surface from the first side surface to the area between the first and second side surfaces, from where it then proceeds from the top surface to the bottom surface of the sealing tape and finally extends along the bottom surface of the at least one base body from the area between the first and second side surfaces to the second side surface(inherently so as figure 1b, shows the barrier height being highest where 3a, 3b are and lowest at 2 and 2 connects to both of them downwardly and upwardly).
	Per claims 3-4, Klein further shows the barrier structure extends along the top surface from the first side surface to the area between the first and second side surfaces, from where it then proceeds from the top surface to the bottom surface of the sealing tape and finally extends along the bottom surface of the at least one base body from the area between the first and second side surfaces to the first side surface, wherein the barrier structure extends along the top surface from the first and from the second side surface to the area between the first and second side surfaces, from where it then proceeds from the top surface to the bottom surface of the sealing tape and finally extends along the bottom surface of the at least one base body from the area between the first and second side surfaces to the first and second side surfaces.
	Per claim 7, Klein further shows the sealing tape comprises two base bodies, which are arranged next to each other in the functional direction of the sealing tape, wherein, in a transition area between the two adjacent base bodies, the barrier structure extends at least partially from the top surface to the bottom surface of the sealing tape.
	Per claim 9, Klein further shows the barrier structure is configured as a continuous barrier layer, which extends along the top surface of the sealing tape, proceeds from the top surface to the bottom surface of the sealing tape, and finally extends along the bottom surface of at least one of the at least two base bodies.
	Per claim 12, Klein further shows the barrier structure is formed in part by a second barrier layer arranged on the bottom surface of the at least one base body (see figure 1b).
Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive.
With respect to Klein when rolled up as taught by Deiss, Klein’s tape would compress partially.  The top and bottom surfaces of the tape when rolled up, would form in cross section a substantially straight line.  See the 112 rejection above for the “ straight line” limitation above.  the reference thus shows the claimed limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

11/29/2022